AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT (this “Amendment”) is entered into as of this 22nd day of April,
2009 (the “Amendment Effective Date”), by and between Conexant Systems, Inc., a
Delaware corporation (the “Company”), and Mark Peterson (the “Executive”).

WHEREAS, the parties hereto previously entered into an employment agreement
dated as of February 18, 2008, as amended effective as of May 29, 2008 (the
“Employment Agreement”); and

WHEREAS, the parties hereto wish to amend the Employment Agreement in accordance
with the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Section 5(b)(iii) of the Employment Agreement is hereby amended and restated
in its entirety to read as follows:

“(iii) The Company has paid to the Executive a retention bonus in the gross
amount (subject to applicable withholdings) of $400,000 (the “Retention Bonus”).
The Retention Bonus will not be considered to be fully earned by the Executive
unless he remains actively employed by the Company through April 30, 2009 (the
“Vesting Date”). In the event that the Executive is involuntarily terminated by
the Company for Cause, or if the Executive resigns from his employment with the
Company other than for Good Reason, on or before the Vesting Date, then the
Executive will be required to repay to the Company within thirty (30) days
following his Date of Termination the amount of the Retention Bonus actually
received by him on an after-tax basis. If the Executive is involuntarily
terminated by the Company for a reason other than Cause, or if the Executive
resigns from his employment with the Company for Good Reason, on or before the
Vesting Date, then the Executive will be deemed to have fully earned the
Retention Bonus.”

2. Continued Validity of the Employment Agreement. Except as amended and
superseded by this Amendment, the Employment Agreement will remain in full force
and effect, will continue to bind the parties hereto, and will continue to
govern the terms and conditions of the Executive’s continued employment with the
Company. To the extent that the terms of this Amendment conflict or are
inconsistent with the terms of the Employment Agreement, the terms of this
Amendment will govern.

3. Entire Agreement. This Amendment and the Employment Agreement, to the extent
not amended and superseded by this Amendment, constitute the entire agreement
between the parties hereto respecting the employment of the Executive with the
Company (the “Entire Agreement”). There being no representations, warranties, or
commitments between the parties hereto except as set forth in the Entire
Agreement, the Entire Agreement replaces and supersedes any other employment
agreement or arrangement, oral or written, between the Executive and the Company
or any of its Affiliates or predecessors.

4. Amendment Effective Date. This Amendment will become binding once both
parties hereto have executed this Amendment. Once executed, this Amendment will
be effective as of the Amendment Effective Date.

5. Governing Law. This Amendment, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, will be governed by and
construed in accordance with the laws of the State of California (but not
including the choice of law rules thereof).

6. Counterparts. This Amendment may be executed in several counterparts, each of
which shall be deemed to be an original, and all such counterparts when taken
together shall constitute one and the same original.

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment, or have
caused this Amendment to be duly executed on their behalf, as of the day and
year first written above.

      CONEXANT SYSTEMS, INC.

By:
  /s/ Michael Vishny—
 
   



    Name: Michael Vishny
Title: Senior Vice President, Human Resources



      MARK PETERSON



      /s/ Mark Peterson       

